In re Turner, Mary; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, Nos. 267-567-G;
Relator represents that the district court has failed to act timely on a motion for production of documents she filed several months ago. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C.J., not on panel.